             Case 2:20-cv-02172-MTL Document 7 Filed 12/08/20 Page 1 of 4




1    Jonathan Jamieson (#024697)
     Timothy G. Tonkin, Esq. (#020709)
2    PHILLIPS LAW GROUP, P.C.
     3101 North Central Avenue, Suite 1500
3    Phoenix, Arizona 85012
     Tel: (602) 258-8900
4    Fax: (602) 900-0114
     E-Mail:jonathanj@phillipslaw.com
5    minute_entries@phillipslaw.com
     Attorneys for Plaintiff
6
                                IN THE UNITED STATES DISTRICT COURT
7
                                        FOR THE DISTRICT OF ARIZONA
8
     Jennifer M. Minnerly, individually,                 Case No.: CV-20-02171PHX-MTL
9
                           Plaintiff,
10                                                       STIPULATED MOTION TO REMAND
     vs.                                                 BACK TO MARICOPA COUNTY
11                                                       SUPERIOR COURT
     Target Stores, Inc., a foreign corporation; John
12   Does 1-5; Jane Does 1-5; Black Corporations 1-
     5; White Partnerships 1-5,
13
                      Defendants.
14

15           The parties, by and through the undersigned counsel, hereby move this court to remand
16   this matter back to Maricopa County Superior Court where it first began, because the amount in
17   controversy is less than $75,000.00. This motion is supported by the following Memorandum
18   of Points and Authorities.
19                                            Factual Background
20           Plaintiff was a customer of Defendant Target Stores, Inc., retail store, on November 6,
21   2018. Plaintiff filed a lawsuit (CV2020-01328) on October 19, 2020, in Maricopa County
22   Superior Court. On November 11, 2020, Defendant filed a Notice of Removal to Federal
23   Court based on diversity jurisdiction and claimed the amount in controversy was over
24   $75,000.00. Plaintiffs’ counsel did not object to the removal at the time. However, Plaintiff
25   has since agreed with Defendant that she will not seek recovery in excess of $75,000.00. The

     Stipulation to Remand to State Court      Page 1
              Case 2:20-cv-02172-MTL Document 7 Filed 12/08/20 Page 2 of 4




1    parties hereto have since agreed to remand this matter back to Maricopa County Superior

2    Court.

3                                     Memorandum and Points of Authorities

4             A. Plaintiffs’ claims do not meet the minimum amount required to give this Court

5                 Subject Matter Jurisdiction

6             The present case is before the Court under the diversity jurisdiction provision of 28

7    U.S.C. § 1332(a), which grants jurisdiction over civil disputes between citizens of different

8    states where the amount in controversy exceeds $75,000.00. After a case has been removed

9    from state to federal court, “[i]f at any time before final judgment it appears that the district

10   court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

11   Courts may consider post-removal evidence to clarify the amount in controversy at the time of

12   removal. Edison v. USAA Casualty Co., 2006 WL 1806188 (W.D. Wash 2006). Thus, where a

13   plaintiff makes a stipulation that the amount in controversy will not exceed the jurisdictional

14   limit, remand is proper. See, Workman v. Kawaski Motor Corp., 794 F. Supp. 1010 (W.D. Mo.

15   1990) (Where a plaintiff makes a stipulation that the amount in controversy had a value less

16   than that required for diversity jurisdiction, remand is proper).

17            Plaintiff never pled a specific amount that would meet or exceed the statutory limit.

18   Plaintiff’s original complaint is silent as to a monetary amount. Plaintiff’s counsel has

19   stipulated to cap Plaintiffs’ damages at $74,999.99 which is under the jurisdictional limit.

20   Accordingly, remand is appropriate.

21                                                 Conclusion

22            As Plaintiff will stipulate the amount in controversy is under the statutory minimum,

23   this court lacks subject matter jurisdiction and this case should be remanded to Maricopa

24   County Superior Court.

25

     Stipulation to Remand to State Court       Page 2
             Case 2:20-cv-02172-MTL Document 7 Filed 12/08/20 Page 3 of 4




1                                           Relief Requested

2            The parties request this case be remanded to Maricopa County Superior Court where it

3    originated.

4

5            RESPECTFULLY SUBMITTED this 7th day of December, 2020.

6

7                                             PHILLIPS LAW GROUP, P.C.
8
                                              By: /s/ Timothy Tonkin, Esq.
9                                                 Timothy G. Tonkin, Esq.
                                                 Jonathan Jamieson, Esq.
10                                                Attorneys for Plaintiffs
11
                                              JONES, SKELTON & HOCHULI, P.L.C.
12
                                              By: /s/ Jefferson T. Collins, Esq( w/ permission)
13                                                Jefferson T. Collins Esq.
                                                  Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

     Stipulation to Remand to State Court   Page 3
             Case 2:20-cv-02172-MTL Document 7 Filed 12/08/20 Page 4 of 4




1
                                            CERTIFICATE OF SERVICE
2
             I hereby certify that on December         8th   , 2020, I electronically transmitted the attached
3
     document, Stipulation to Remand Back to Maricopa County Superior Court, to the Clerk’s
4

5    office using the CM-ECF System for filing and transmittal of a Notice of Electronic Filing to

6    the following CM-ECF registrant:

7

8
             Jefferson Collins, Esq.
9            Jones Skelton & Hochuli, PLC
             40 N. Central Ave., Suite 2700
10           Phoenix, AZ 85013
             Attorney for Defendant Target Stores, Inc.
11

12
                                        By: /s/Monique Parker
13
                                               Employee of Phillips Law Group, P.C.
14

15

16

17

18

19

20

21

22

23

24

25

     Stipulation to Remand to State Court         Page 4
